DAVIDOFF HUTCHER & CITRON LLP                                       Hearing Date: June 18, 2021
Proposed Attorneys for the Debtor                                   Hearing Time: 2:00 p.m.
120 Bloomingdale Road, Suite 100
White Plains, New York 10605
(914) 381-7400
Robert L. Rattet, Esq.
Jonathan S. Pasternak, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re:
                                                                    Chapter 11
SUFFERN PARTNERS LLC,                                               Case No. 21-22280(SHL)

                                             Debtor.
----------------------------------------------------------------X


      NOTICE OF HEARING ON DEBTOR’S MOTION FOR APPROVAL OF
  SETTLEMENT AGREEMENT WITH CPIF LENDING, LLC, PURSUANT TO RULE
        9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


        PLEASE TAKE NOTICE, that on May 16, 2021, the above captioned debtor and

debtor-in-possession (the "Debtor"), filed a voluntary petition for relief in the United States

Bankruptcy Court for the Southern District of New York, White Plains Division (the

“Bankruptcy Court”) under Chapter 11 of the United States Code.

        PLEASE TAKE FURTHER NOTICE, that upon the annexed motion (the “Motion”) of

the Debtor, the undersigned will move before the Honorable Sean H. Lane, Bankruptcy Judge, at

the United States Bankruptcy Court, White Plains Division, 300 Quarropas Street, White Plains,

New York 10601 on June 18, 2021 at 2:00 p.m. (the “Hearing”), or as soon thereafter as counsel

may be heard, to consider the Motion and the Debtor’s request therein for entry of an order

authorizing and approving the Settlement Agreement between the Debtor and CPIF Lending,

LLC pursuant to Bankruptcy Rule 9019.
       PLEASE TAKE FURTHER NOTICE, that the Hearing will be held via telephonic

conference only. Parties who wish to appear must register with Court Solutions at www.court-

solutions.com in advance of the hearing.

       PLEASE TAKE FURTHER NOTICE, that objections, if any, to any of the relief

requested in the Motion shall be made in writing, filed with the Court on the Court’s Electronic

Case Filing System at www.ecf.nysb.uscourts.gov (Login and password required) with a copy

delivered directly to Hon. Sean H. Lane and served upon the undersigned no later than June 11,

2021 at 4:00 p.m.

Dated: New York, New York
       May 21, 2021

                                                    DAVIDOFF HUTCHER & CITRON LLP
                                                    Proposed Attorneys for the Debtor
                                                    120 Bloomingdale Road, Suite 100
                                                    White Plains, New York 10605
                                                    (914) 381-7400


                                                    By: /s/ Jonathan S. Pasternak
                                                        Jonathan S. Pasternak
                                                        Robert L. Rattet




                                                2
